internal_revenue_service number release date index number ------------------------ ------------- ----------------------------- ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-117047-13 date date legend taxpayer --------------------------------------------------- ------------------------------ date year state a a b c d e ------------------ ------- -------------- -- -- -- -- -- dear ------------------- this letter responds to your letter dated date in which you requested rulings regarding certain u s federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information submitted in that letter and later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-117047-13 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts taxpayer is a business association that was created for the benefit of a state university in state a university pursuant to a_trust document dated date taxpayer has filed corporate_income_tax returns form_1120 u s_corporation income_tax return since at least year taxpayer does not have any stock or membership interests and has no shareholders or equity holders under its bylaws taxpayer is managed by a board_of trustees board consisting of a members the board members are delineated as follows b university faculty members c university alumni d university students e university staff members and taxpayer’s president according to the trust dividends are prohibited and any profits earned by taxpayer are either returned to purchasers via cash refunds or used to develop taxpayer’s operations for the benefit of the students of the university community upon liquidation taxpayer’s assets must be used for the benefit of the students of the university although taxpayer is treated as a c_corporation for u s federal_income_tax purposes it is not recognized as a corporate entity by state a taxpayer proposes the following transaction proposed transaction proposed transaction for what has been represented to be valid business reasons taxpayer intends to complete the proposed transaction as described below in the following steps taxpayer will convert under state law into a state a unincorporated cooperative association immediately after step taxpayer will convert into a state a nonstock corporation new taxpayer after the proposed transaction the new taxpayer will have no shareholders no members no stock and no membership interests the bylaws of the new taxpayer will provide categories of board members consistent with the categories identified in the taxpayer trust bylaws immediately prior to the proposed transaction the new taxpayer will be managed by board members who are chosen from the university community in accordance with its bylaws after the proposed transaction new taxpayer will continue the historic activities and operations of the taxpayer prior to the proposed transaction it will continue to reinvest its profits in its operations or reduce prices via cash refunds to purchasers upon liquidation new taxpayer must still use any remaining assets for the benefit of the students of the university additionally after the proposed transaction new taxpayer will continue to file u s corporate_income_tax returns forms just as it had prior to the proposed transaction new taxpayer will remain a taxable corporation for u s federal income plr-117047-13 tax purposes and has no plan or intent to seek exemption from taxation under sec_501 taxpayer has made the following representations representations a the fair_market_value of the new taxpayer will be approximately equal to the fair_market_value of the taxpayer in the proposed transaction b immediately after the proposed transaction new taxpayer will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the proposed transaction as those possessed by the taxpayer immediately prior to the proposed transaction assets used to pay expenses made by taxpayer preceding the proposed transaction will in the aggregate constitute less than one percent of the net assets of taxpayer c the fair_market_value of the assets deemed transferred from taxpayer to new taxpayer in the proposed transaction will equal or exceed the sum of the liabilities as determined under sec_357 assumed by new taxpayer d the liabilities of taxpayer to be assumed within the meaning of sec_357 by new taxpayer plus the liabilities if any to which the transferred assets are subject were incurred by taxpayer in the ordinary course of its business and are associated with the assets deemed transferred to new taxpayer e at the time of the proposed transaction taxpayer will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and it will not be subject_to any state insolvency proceeding applicable to insurers f each party will pay its own expenses if any incurred in connection with the proposed transaction ruling sec_1 the conversions in step sec_1 and of the proposed transaction will be integrated and will constitute a reorganization within the meaning of sec_368 taxpayer as well as resulting new taxpayer will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by taxpayer upon the deemed transfer of all of its assets to new taxpayer in the proposed transaction sec_357 and sec_361 no gain_or_loss will be recognized by new taxpayer upon its receipt of taxpayer assets in the proposed transaction sec_1032 plr-117047-13 the basis of the assets held by the resulting new taxpayer after the proposed transaction will be the same as the basis of the assets held by the taxpayer before the proposed transaction sec_362 the holding_period of each of the assets held by new taxpayer immediately after the proposed transaction will include the holding_period of such asset held by taxpayer prior to the proposed transaction sec_1223 taxpayer’s tax_year will not close on the effective date of the proposed transaction sec_381 all of the items described in sec_381 held by taxpayer immediately before the proposed transaction will succeed to and will be taken into account by new taxpayer immediately after the proposed transaction caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard m heinecke assistant branch chief branch office of associate chief_counsel corporate cc
